

117 S2550 IS: Respond, Innovate, Succeed, and Empower Act of 2021
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2550IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Casey (for himself, Mr. Cassidy, Ms. Hassan, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to provide students with disabilities and their families with access to critical information needed to select the right college and succeed once enrolled.1.Short titleThis Act may be cited as the Respond, Innovate, Succeed, and Empower Act of 2021 or the RISE Act of 2021.2.Perfecting amendment to the definition of disabilitySection 103(6) of the Higher Education Act of 1965 (20 U.S.C. 1003(6)) is amended by striking section 3(2) and inserting section 3.3.Supporting students with disabilities to succeed once enrolled in collegeSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:(30)(A)The institution will carry out the following:(i)Adopt policies that make any of the following documentation submitted by an individual sufficient to establish that such individual is an individual with a disability:(I)Documentation that the individual has had an individualized education program (IEP) in accordance with section 614(d) of the Individuals with Disabilities Education Act, including an IEP that may not be current on the date of the determination that the individual has a disability. The institution may ask for additional documentation from an individual who had an IEP but who was subsequently evaluated and determined to be ineligible for services under the Individuals with Disabilities Education Act, including an individual determined to be ineligible during elementary school.(II)Documentation describing services or accommodations provided to the individual pursuant to section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) (commonly referred to as a Section 504 plan).(III)A plan or record of service for the individual from a private school, a local educational agency, a State educational agency, or an institution of higher education provided in accordance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(IV)A record or evaluation from a relevant licensed professional finding that the individual has a disability.(V)A plan or record of disability from another institution of higher education.(VI)Documentation of a disability due to service in the uniformed services, as defined in section 484C(a).(ii)Adopt policies that are transparent and explicit regarding information about the process by which the institution determines eligibility for accommodations.(iii)Disseminate such information to students, parents, and faculty in an accessible format, including during any student orientation and making such information readily available on a public website of the institution.(B)Nothing in this paragraph shall be construed to preclude an institution from establishing less burdensome criteria than that described in subparagraph (A) to establish an individual as an individual with a disability and therefore eligible for accommodations..4.Authorization of funds for the national center for information and technical support for postsecondary students with disabilitiesSection 777(a) of the Higher Education Act of 1965 (20 U.S.C. 1140q(a)) is amended—(1)in paragraph (1), by striking From amounts appropriated under section 778, and inserting From amounts appropriated under paragraph (5),; and(2)by adding at the end the following:(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000..5.Inclusion of information on students with disabilitiesSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by section 3, is further amended by adding at the end the following:(31)The institution will submit, for inclusion in the Integrated Postsecondary Education Data System (IPEDS) or any other Federal postsecondary institution data collection effort, key data related to undergraduate students enrolled at the institution who are formally registered as students with disabilities with the institution’s office of disability services (or the equivalent office), including the total number of students with disabilities enrolled, the number of students accessing or receiving accommodations, the percentage of students with disabilities of all undergraduate students, and the total number of undergraduate certificates or degrees awarded to students with disabilities. An institution shall not be required to submit the information described in the preceding sentence if the number of such students would reveal personally identifiable information about an individual student..6.Rule of constructionNone of the amendments made by this Act shall be construed to affect the meaning of the terms reasonable accommodation or record of impairment under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) or the rights or remedies provided under such Act.